 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GARY WAYNE ERVIN,                                  No. 2:19-cv-01883-KJM-CKD PS
12                       Plaintiff,
13           v.                                         ORDER
14   SCOTT ROBERT JONES et al.,
15                       Defendants.
16

17           Due to defendants not being served in this action within the court-ordered timeframe, on

18   January 31, 2020, the undersigned, sua sponte, provided plaintiff an additional 30 days to

19   effectuate service on the defendants named in his complaint. (ECF No. 13.) Plaintiff was to

20   provide the court with notice within 10 days of each defendant being served. (Id.) These

21   deadlines have passed; no defendant has entered this case and plaintiff has filed nothing with the

22   court attesting to service.1

23           Plaintiff has therefore failed to follow the court’s order and failed to prosecute this matter,

24   even after he was provided additional time to serve the named defendants.

25   ////

26   ////

27
     1
       Plaintiff did file an amended status report, prior to the deadline, stating “service of process to
28   follow.” (ECF No. 16.)
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1.      Within 14 days of the date of this order, plaintiff shall show cause in writing why

 3   this action should not be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

 4   41(b) based on plaintiff’s failure to comply with the court’s order and failure to prosecute this

 5   case. Plaintiff is to include in this writing the steps he has taken to effectuate service on the

 6   named defendants.

 7           2.      Failure to timely comply with the terms of this order will result in a

 8   recommendation that this action be dismissed with prejudice pursuant to Federal Rule of Civil

 9   Procedure 41(b).

10           3.      The scheduling conference currently set for March 18, 2020 is VACATED. The

11   court will reschedule the hearing when and if necessary.

12   Dated: March 12, 2020
                                                       _____________________________________
13
                                                       CAROLYN K. DELANEY
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16   16.ervin.1883

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
